DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 1/21/2021, 06/02/2020, and 02/20/2020 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  attached to human body” should read “attached to the human body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recite(s) “an operation fluid”. This/these recitation(s) render the claim indefinite as it is unclear if this/these are the same as, or different than, the recitation(s) of the same preceding this/these recitation(s) within claim 4.
Claim 5 recite(s) “a first locking groove portion that is supported by the locking groove portion” and “a second locking groove portion that is connected with the slope guide groove portion and supported by the locking groove portion”. This renders the claim indefinite as it is unclear which locking groove is being referenced to as “the locking groove portion”. It is further unclear how the locking groove can support itself (i.e. the locking groove references the first locking groove how can the first locking groove support itself.). Examiner notes there is insufficient antecedent basis for “the locking groove” if Applicant intends the locking groove to reference a different feature that is supporting both the first and second locking groove portions.
Claim 5 recite(s) “the locking groove”. There is insufficient antecedent basis for this/these limitation(s) within the claim.
Claim 6 recite(s) “a controller”. This/these recitation(s) render the claim indefinite as it is unclear if this/these are the same as, or different than, the recitation(s) of the same preceding this/these recitation(s) within claim 1 from which claim 6 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 2002/0123740 A1) in view of Anex et al. (US 2005/0247558 A1) further in view of Nitta et al. (US 2007/0127309 A1) 
In regards to claim 1:
Flaherty  teaches, a liquid medicine injection device comprising: a case (Fig. 1 element 20); a liquid medicine tank that is disposed in the case and where liquid medicine is received (Fig. 2 element 30); and an adhesive member combined to the case and attached to human body (Para. 76 “include housing adhesive layer 201,”), a needle assembly that receives the liquid medicine (Fig. 2 element 703).
Flaherty does not appear to explicitly disclose an electro-osmosis pump as claimed. Anex teaches, an electro-osmosis pump (Fig. 13b element 800. Para. 101 “FIGS. 13a and 13b illustrate yet another embodiment of an EK pump delivery system 800”) that is connected with the liquid medicine tank (Fig. 13b element 846) and moves the liquid medicine (Para. 101 “this embodiment, the system is adapted for high flow-rate (about 1-10 mL/min) transport of fluid”); a needle assembly that receives the liquid medicine by being connected to the electro-osmosis pump and injects the received liquid medicine into a human body (Fig. 13b element 848. Para. 104 “to a patient access member 848,” Patient access member taught by Flaherty to be a needle).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the liquid medicine injection device pump taught by Flaherty to include the electro-osmotic pump taught by Anex. This would have been motivated by Anex (Para. 93 “FIGS. 9 and 10 also depict performance aspects of the EK and demonstrate the precision and consistent flow rates and pressures during steady state fluid flow using the EK pumps of the present invention” Figs. 9 and 10).
Flaherty does not appear to explicitly teach the liquid medicine remaining amount checking portion. Nitta teaches, wherein the liquid medicine injection device comprises a liquid medicine remaining amount checking portion (Fig. 35 element 133), and the liquid medicine remaining amount checking portion comprises: a first electrode plate received in the liquid medicine tank (Fig. 35 element 133a); a second electrode plate that is received in the liquid medicine tank and disposed at distance from the first electrode plate (Fig. 35 element 133b); and a detection sensor that senses capacitance that varies according to a remaining amount of the liquid medicine between the first electrode plate and the second electrode plate (Para. 151. “The liquid level measurement means 133 has a pair of bar-like sensors 133a and 133b made of conductive members of, e.g., carbon or the like, and obtains the liquid surface level (and the change quantity thereof) by measuring the electrostatic capacity of the liquid chemical between the bar-like sensors 133a and 133b.”) and transmits a sensed signal to a controller (Para. 151 “The result measured by this liquid level measurement means 133 is fed back to the control system 26, and, on the basis of this, a predetermined control signal is sent out to the pressure control means 132.”, control system 26 considered to be a controller due to Para. 82 “The control system 26 comprises a chemical supply control means 37 for controlling the supply quantity of the liquid chemical to ultrapure water of the chemical supply pump 31, and driving the flow rate regulation means 34, and a concentration control means 38 for driving the concentration regulation means 35. And, the chemical supply control means 37 and the concentration control means 38 are connected, the result of the concentration control by the concentration control means 38 is fed back to the chemical supply control means 37 to control the chemical supply pump 31, and the supply quantity of the liquid chemical is regulated. Control to various additional systems described later is also made by the control system 26.”)
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the liquid medicine injection device taught by Flaherty to include the liquid level measurement means taught by Nitta. This would have been motivated by improving patient treatment. Being alerted by the system of the liquid level would allow the practitioner to verify the correct amount of fluid has been consumed from the reservoir or not. This is important as a leak could occur from the reservoir or too much medicine being delivered to the patient. In either cast the earlier the warning the better as correction can be made faster.
In regards to claim 2:
The liquid medicine injection device of claim 1, taught by Flaherty in view of Anex further in view of Nitta as described in parent claim rejection above.
Flaherty does not appear to explicitly teach the electro-osmotic pump as claimed. Anex teaches, wherein the electro-osmosis pump comprises: a connector provided with a liquid medicine inlet (Fig. 13b. element 842) and a liquid medicine outlet (Fig. 13b element 844); a check valve assembly combined to one side of the connector (Fig. 13b elements 836 and 834); and a driver that is connected to the other side of the connector and moves the liquid medicine toward the liquid medicine outlet by applying pressure to the liquid medicine while being separated from the liquid medicine, which passes through the check valve assembly (Para. 105 “In this configuration, voltage from power source 850 is applied to electrodes (not shown) disposed in reservoirs 810 and 811 to cause movement of pump fluid (as indicated by shading) disposed between flexible diaphragms 820 and 830, i.e., from fluid reservoir 810 to fluid reservoir 811, and the direction of flow may be reversed by reversing the polarity of the applied voltage. Movement of the pump fluid from reservoir 810 to reservoir 811 will cause flexible member 820 to move downward, which in turn will draw fluid from drug source 846 to system inlet port 842 and through fluid pathway 832 into reservoir 808. Check valve 836 prevents fluid from being drawn into reservoir 808 from outlet 844. Likewise, fluid in reservoir 821 will be expelled as flexible member 830 moves downward, and check valve 838 prevents the expelled fluid from flowing toward drug source 846. The operation is then reversed by reversing the polarity of the applied voltage, so that pump fluid flows from reservoir 811 into reservoir 810 and diaphragms 820 and 830 move upward. This movement draws the drug into reservoir 821 via check valve 838 and expels drug from reservoir 808 via check valve 836. Check valves 840 and 834 prevent the fluid from flowing in an undesired direction.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the liquid medicine injection device pump taught by Flaherty to include the electro-osmotic pump taught by Anex. This would have been motivated by Anex (Para. 93 “FIGS. 9 and 10 also depict performance aspects of the EK and demonstrate the precision and consistent flow rates and pressures during steady state fluid flow using the EK pumps of the present invention” Figs. 9 and 10).
In regards to claim 3:
The liquid medicine injection device of claim 2, , taught by Flaherty in view of Anex further in view of Nitta as described in parent claim rejection above.
Flaherty does not appear to explicitly teach the electro-osmotic pump as claimed. Anex teaches, wherein the check valve assembly comprises: an inflow check valve that is disposed in the liquid medicine inlet to move the liquid medicine in one direction (Fig. 13b elements 840 and 838, Para. 105); and an discharge check valve that is disposed in the liquid medicine outlet to discharge the liquid medicine delivered through the inflow check valve (Fig. 13b elements 836 and 834. Para 105).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the liquid medicine injection device pump taught by Flaherty to include the electro-osmotic pump taught by Anex. This would have been motivated by Anex (Para. 93 “FIGS. 9 and 10 also depict performance aspects of the EK and demonstrate the precision and consistent flow rates and pressures during steady state fluid flow using the EK pumps of the present invention” Figs. 9 and 10).
In regards to claim 4:
The liquid medicine injection device of claim 2, , taught by Flaherty in view of Anex further in view of Nitta as described in parent claim rejection above.
Flaherty does not appear to explicitly teach the electro-osmotic pump as claimed. Anex teaches, wherein the driver comprises: a first diaphragm that is combined to the connector and blocks liquid medicine of the check valve assembly (Fig. 13b element 820); a first pump housing (See annotated Fig. 13b below) that is combined to the first diaphragm and provided with a space where an operation fluid is received (Para. 105 “In this configuration, voltage from power source 850 is applied to electrodes (not shown) disposed in reservoirs 810 and 811 to cause movement of pump fluid (as indicated by shading) disposed between flexible diaphragms 820 and 830, i.e., from fluid reservoir 810 to fluid reservoir 811”); a first power supply line that is combined to the first pump housing and receives power; a first electrode connected to the first power supply line; a membrane of which one side is combined to the first electrode; a second electrode combined to the other side of the membrane; a second power supply line that supplies power to the second electrode (See annotated Fig. 13b below for power supply lines. Membrane Para. 102 “A porous dielectric material 802 separates the second and third reservoirs, which contain EK pump fluid.”, Electrodes by Para. 105 “In this configuration, voltage from power source 850 is applied to electrodes (not shown) disposed in reservoirs 810 and 811 to cause movement of pump fluid (as indicated by shading) disposed between flexible diaphragms 820 and 830, i.e., from fluid reservoir 810 to fluid reservoir 811”); a second pump housing combined to one side of the second electrode and provided with a space where an operation fluid is received; and a second diaphragm combined to the second pump housing.  

    PNG
    media_image1.png
    200
    560
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the liquid medicine injection device pump taught by Flaherty to include the electro-osmotic pump taught by Anex. This would have been motivated by Anex (Para. 93 “FIGS. 9 and 10 also depict performance aspects of the EK and demonstrate the precision and consistent flow rates and pressures during steady state fluid flow using the EK pumps of the present invention” Figs. 9 and 10).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 2002/0123740 A1) in view of Anex et al. (US 2005/0247558 A1) further in view of Nitta et al. (US 2007/0127309 A1) and Sonderegger et al.(US 2014/0088509 A1).
In regards to claim 5:
The liquid medicine injection device of claim 1, taught by Flaherty in view of Anex further in view of Nitta as described in parent claim rejection above.
Flaherty does not appear to explicitly teach the knob and rotation member as claimed. Sonderegger teaches, wherein the needle assembly comprises: a knob (Figs. 8 and 11 element 12); a rotation member that rotates with rotation of the knob (Figs. 8 and 11 elements 54 and 52, para. 46 In this case, the rotation of the outer barrel 12 which serves to secure the catheter alignment/retention tabs 32 and release the barrel retention tabs 18 as described above, can also serve to move an inner barrel retention tab 58 from an initial state where the inner barrel retention tab 58 is locked to the outer barrel 12 as shown in FIG. 8, to a position to release the safety” element 58 is a protrusion of element 54) and provided with a locking protrusion portion in an internal wall thereof (Fig. 8 elements 58); a moving member that is accommodated in the rotation member and moves in an axial direction or is fixed at a predetermined position by movement of the locking protrusion portion (Figs. 8 and 11-12 elements 38 and 40); a needle combined to the moving member (Fig. 12 element 40); and a spring that is elastically supported between the rotation member and the moving member (Fig. 12 element 24), and the moving member comprises: a first locking groove portion that is supported by the locking groove portion; a straight line guide groove portion that is connected with the first locking groove portion and provided along an axial direction to guide the locking protrusion portion (Figs. 6-7 elements 26, 36, and 38 see para. 43 recitation below describing both rotation and axial grooves and interations); a slope guide groove portion that is connected with the straight-line guide groove portion and provided along a slope direction to guide the locking protrusion portion; and a second locking groove portion that is connected with the slope guide groove portion and supported by the locking groove portion (Figs 6-7 elements 44, 42, and 16. Para. 44 “In the loaded position shown in FIG. 1, the outer barrel 14 is rotatably secured to the base 14 and the button 16 is extended from the top of the device, the drive spring 24 is compressed, and the catheter 28 is in a retracted position. The needle hub 38 and introducer needle 40 are also retracted. In the unloaded position shown in FIG. 2, the button 16 has been pressed and contacts the needle hub 38. As described in greater detail below, the downward travel of the button 16 serves to rotate the needle hub 38 such that the needle hub sear 26 becomes aligned with the needle hub sear slot 36. The device 10 is then permitted to activate as driven by the spring 24 such that the introducer needle 40 and catheter 28 are inserted into the skin surface (not shown). Specifically, one or more button cam slots 42 shown in FIG. 3, rotate the needle hub 38 by guiding the rotational lugs 44 (see FIG. 6) on the needle hub 38 as the button 16 is pressed down, so that the needle hub sears 26 become aligned with the needle hub sear slots 36 and the device 10 is permitted to activate.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the needle delivery system taught by Flaherty to include the needle delivery and retraction system taught by Sonderegger. Needle delivery and retraction system taught by Sonderegger considered to include the claimed elements described above. This would have been motivated by Sonderegger (Fig. 16 and para. 47 “Further turning results in the disengagement of the outer barrel retention tabs 18 from the base 14 as shown in FIG. 15, and moves the catheter alignment/retention tab 32 into a locked position with the base 14, leaving the base 14 in condition for attachment of the tube set as shown in FIG. 16. The disposable launcher or inserter assembly can then be removed and discarded as shown in FIG. 17.”). This would allow users to the liquid delivery device taught by Flaherty to switch devices if necessary without having to puncture the skin in a new location. This further would reduce the chances of infection due to said changing of device. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 2002/0123740 A1) in view of Anex et al. (US 2005/0247558 A1) further in view of Nitta et al. (US 2007/0127309 A1) and Kuth (US 2004/0068176 A1).
In regards to claim 6:
The liquid medicine injection device of claim 1, taught by Flaherty in view of Anex further in view of Nitta as described in parent claim rejection above.
Flaherty does not appear to explicitly teach the operation switch as claimed. Kuth teaches, wherein the liquid medicine injection device comprises an operation switch (Para. 33, Fig. 1 elements 12), and the operation switch comprises: a magnet provided in the piston that is accommodated in the liquid medicine tank (Fig. 1 elements 12 para. 33 “The switches 12 can be, for example, magnetic switches that are activated by a metal ring in the piston 5”); and a magnet detection sensor that senses movement of the magnet and transmits a sensed result to a controller (Para. 33 “The switches 12 are connected to the control unit 4 and communicate to the control unit 4 that the piston 5 has reached the point and thus that the reservoir is filled. The switches 12 can be, for example, magnetic switches that are activated by a metal ring in the piston 5”), wherein the controller receives the signal from the magnet detection sensor and supplies power to control the liquid medicine injection device to be in an operable state (Para. 34 “The control unit 4 has a timing element 14 that measures the time interval between the passage of the pistons along two points, and evaluates whether the time interval lies within a tolerance range. If this is the case, the control unit 4 applies a signal to a signal output 15 that indicates the start time of the injection” considered to be the controller checking time related tolerances to ensure the reservoir is functioning correctly and once tolerances are met its sends the signal of being in an operable state.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the liquid medicine injection device reservoir taught by Flaherty to include the operations switch taught by Kuth. This would have been motivated by improving patient safety. The operation switch is an added safety factor checking and rechecking the liquid medicine injection device taught by Flaherty continues to function as expected over multiple cycles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783